Exhibit 10.22.2


exhibit10222logo1a.jpg [exhibit10222logo1a.jpg]
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREUNDER HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED (the “1933 ACT”), OR ANY
STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO YOU THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT, OR ANY APPLICABLE STATE
SECURITIES LAWS.
PLAIN ENGLISH WARRANT AGREEMENT
This is a PLAIN ENGLISH WARRANT AGREEMENT dated December 2, 2011 by and between
TRANSPHORM, INC., a Delaware corporation, and TRIPLEPOINT CAPITAL LLC, a
Delaware limited liability company.
The words “We”, “Us”, or “Our” refer to the warrant holder, which is TRIPLEPOINT
CAPITAL LLC. The words “You” or “Your” refers to the issuer, which is
TRANSPHORM, INC., and not to any individual. The words “the Parties” refers to
both TRIPLEPOINT CAPITAL LLC and TRANSPHORM, INC. This Plain English Warrant
Agreement may be referred to as the “Warrant Agreement”.
The Parties have entered into (i) a Plain English Master Lease Agreement dated
as of November 3, 2010, and related Software or Hardware Facility Schedules and
Summary Schedules (as the same may be amended from time to time, and which are
collectively referred to in this Warrant Agreement as the “Lease Agreement”) and
(ii) a Plain English Equipment Loan and Security Agreement dated as of November
3, 2010, as the same has been amended by that certain First Amendment to Plain
English Equipment Loan and Security Agreement, dated December 2, 2011
(collectively, the “Loan Agreement”).
In consideration of such Lease Agreement and Loan Agreement, the Parties agree
to the following mutual agreements and conditions set forth below:
WARRANT INFORMATION
Effective Date
December 2, 2011
Warrant Number
0653-W-02
Lease Facility Schedules and Loan
Facility Number
0653-LE-02H/0653-LE-02S and
0653-LO-02H/0653-LO-02S
Warrant Coverage
$180,000 (6% of $3,000,000)
Number of Shares
39,912, subject to adjustment per the terms of this Warrant Agreement
Price Per Share
$4.51, subject to adjustment per the terms of this Warrant Agreement
Type of Stock
Series D Preferred Stock, subject to adjustment per the terms of this Warrant
Agreement

OUR CONTACT INFORMATION
Name
TriplePoint Capital LLC
Address For Notices
2755 Sand Hill Road, Ste. 150
Menlo Park, CA 94025
Tel: (650) 854-2090
Fax: (650) 854-1850
Contact Person
Sajal Srivastava, COO
Tel: [***]
Fax: (650) 854-1850
email: legal@triplepointcapital.com
YOUR CONTACT INFORMATION
Customer Name
Transphorm, Inc.
Address For Notices
115 Castilian Drive
Goleta, CA 93117
Contact Person
Primit Parikh, COO
Tel: [***]
Fax: (805) 961-9528
Email: pparikh@transphormusa.com



1

--------------------------------------------------------------------------------




1.
WHAT YOU AGREE TO GRANT US

You grant to Us and We are entitled, upon the terms and subject to the
conditions set forth in this Warrant Agreement, to purchase from You, at a price
per share equal to the Exercise Price, that number of fully paid and
non-assessable shares of Your Warrant Stock equal to One Hundred Eighty Thousand
Dollars ($180,000), divided by the Exercise Price, rounded up to the nearest
whole share.
The number of shares of Warrant Stock and the Exercise Price of such Warrant
Stock are subject to adjustment as provided in Section 4 hereof.
For purposes of this Warrant Agreement, the following capitalized terms have the
meanings given below:
“Exercise Price” means the lower of (a) $4.51 if we exercise this Warrant
Agreement for Your Series D Preferred Stock and (b) the lowest per share price
for which Your preferred stock is sold in the Next Round if we exercise this
Warrant Agreement for the class and series of Your preferred stock issued in the
Next Round.
“Next Round” means the next bona fide round of equity financing in which You
issue and sell shares of your preferred stock for aggregate gross cash proceeds
of at least $1,000,000 (excluding any amounts received upon conversion or
cancellation of indebtedness) subsequent to the Effective Date.
“Warrant Stock” means (a) the class and series of Your preferred stock issued in
the Next Round, if the lowest per share price for which such preferred stock is
sold in the Next Round is less than $4.51, or (b) in all other cases, Your
Series D Preferred Stock. For avoidance of doubt, if this Warrant Agreement is
exercised prior to the Next Round then this Warrant Agreement shall be
exercisable for Your Series D Preferred Stock.
The Parties agree that this Warrant Agreement to purchase the Warrant Stock has
a fair market value equal to $100 and that $100 of the issue price is included
as part of the leased value and will be allocable to the Warrant Agreement and
the original issue discount on the Lease Agreement shall be considered to be
zero.
2.
WHEN ARE WE ENTITLED TO PURCHASE YOUR WARRANT STOCK.

The term of this Warrant Agreement and our right to purchase Warrant Stock will
begin on the Effective Date, and shall be available for the greater of (i) 7
years from the Effective Date or (ii) 5 years from the effective date of Your
initial public offering.
Notwithstanding the foregoing, in the event of a Merger Event (as defined in
Section 4) where the consideration received by holders of Warrant Stock in such
Merger Event is all cash, then this Warrant Agreement (i) to the extent the cash
consideration per share of Warrant Stock exceeds the Exercise Price, shall be
deemed exercised in accordance with the provisions of Section 3 (net issuance
method) immediately prior to the closing of the Merger Event, or (ii) to the
extent the cash consideration per share of Warrant Stock does not exceed the
Exercise Price, shall terminate, unless exercised prior to such Merger Event.
3.
HOW WE MAY PURCHASE YOUR WARRANT STOCK.

We may exercise Our purchase rights, in whole or in part, at any time, or from
time to time, prior to the expiration of the term of this Warrant Agreement, by
giving You a completed and executed Notice of Exercise in the form attached as
Exhibit I. Promptly upon receipt of the Notice of Exercise and in any event no
later than twenty-one (21) days after you have received Our Notice of Exercise
and payment of the aggregate Exercise Price for the shares purchased, You will
issue to Us a certificate for the number of shares of Warrant Stock that We have
purchased and You will execute the Acknowledgment of Exercise in the form
attached hereto as Exhibit II indicating the number of shares which will be
available to Us for future purchases, if any.


2

--------------------------------------------------------------------------------




We may pay for the Warrant Stock by either (i) cash or check, or (ii) by the net
issuance method as determined below. If We elect the net issuance method, You
will issue Warrant Stock using the following formula:
X =
Y(A-B)
 
A

Where:
X =
the number of shares of Warrant Stock to be issued to Us.
 
Y =
the number of shares of Warrant Stock We request to be exercised under this
Warrant Agreement.
 
A =
the fair market value of one share of Warrant Stock.
 
B =
the Exercise Price.

For purposes of the above calculation, current fair market value of Warrant
Stock shall mean with respect to each share of Warrant Stock:
If the exercise is in connection with the initial public offering of Your Common
Stock, and if Your registration statement relating to such public offering has
been declared effective by the SEC, then the fair market value per share shall
be the product of (x) the initial "Price to Public" specified in the final
prospectus of the offering and (y) the number of shares of Common Stock into
which each share of Warrant Stock is convertible at the time of such exercise;
If this Warrant Agreement is exercised after, and not in connection with Your
initial public offering, and:
ð
if traded on a securities exchange, the fair market value shall be the product
of (x) the average of the closing prices over a five (5) day period ending three
(3) days before the day the current fair market value of the securities is being
determined and (y) the number of shares of Common Stock into which each share of
Warrant Stock is convertible at the time of such exercise; or

ð
if actively traded over-the-counter, the fair market value shall be the product
of (x) the average of the closing bid and asked prices quoted on the NASDAQ
system (or similar system) over the five (5) day period ending three (3) days
before the day the current fair market value of the securities is being
determined and (y) the number of shares of Common Stock into which each share of
Warrant Stock is convertible at the time of such exercise.

If this Warrant Agreement is exercised prior to or after Your initial public
offering, and:
ð
Your Common Stock is not listed on any securities exchange or quoted in the
NASDAQ System or the over-the- counter market, the current fair market value of
Warrant Stock shall be the product of (x) the fair market value of a share of
Your Common Stock (the highest price per share which You could obtain from a
willing buyer (not a current employee or director) for shares of Common Stock
sold, from authorized but unissued shares), as determined in good faith by Your
Board of Directors and (y) the number of shares of Common Stock into which each
share of Warrant Stock is convertible at the time of such exercise, unless You
shall become subject to a merger, acquisition or other consolidation pursuant to
which You are not the surviving party, in which case the fair market value of
Warrant Stock shall be deemed to be the value received by the holders of Your
Warrant Stock on a common equivalent basis pursuant to such merger or
acquisition or other consolidation.

During the term of this Warrant Agreement, You will at all times from and after
the Effective Date have authorized and reserved a sufficient number of shares of
(a) Warrant Stock to provide for the exercise of our rights to purchase Warrant
Stock, and (b) Common Stock to provide for the conversion of the Warrant Stock.
If We elect to exercise part of the Warrant Agreement, You will promptly issue
to Us an amended Warrant Agreement stating the remaining number of shares that
are available. All other terms and conditions of that amended Warrant Agreement
shall be identical to those contained in this Warrant Agreement.
If at the end of the term of this Warrant Agreement, the fair market value of
one share of Warrant Stock (or other security issuable upon the exercise hereof)
as determined in accordance herewith is greater than the Exercise Price in
effect on such date, then this Warrant Agreement shall automatically be deemed
on and as of such date to be converted pursuant to the net issuance method
described herein as to all shares of Warrant Stock (or such other securities)
for which it shall not previously have been exercised


3

--------------------------------------------------------------------------------




or converted, and You shall promptly deliver a certificate representing the
shares of Warrant Stock (or such other securities) issued upon such conversion
to Us.
4.
WHEN WILL THE NUMBER OF SHARES AND EXERCISE PRICE CHANGE.

ð
If You are Acquired. If at any time: (i) there is a reorganization of Your stock
(other than a reclassification, exchange or subdivision of Your stock otherwise
provided for in this Warrant Agreement); (ii) You merge or consolidate with or
into another entity, whether or not You are the surviving entity; (iii) You sell
or convey, or grant an exclusive license with respect to, all or substantially
all of Your assets to any other person; or (iv) there occurs any transaction or
series of related transactions that result in the transfer of fifty percent
(50%) or more of the outstanding voting power of the capital stock of You (each
of the foregoing events are referred to as a “Merger Event”), then, as a part of
such Merger Event, lawful provision shall be made so that We shall thereafter be
entitled to receive, upon exercise of Our rights under this Warrant Agreement,
the number of shares of preferred stock or other securities of the successor or
surviving person resulting from such Merger Event, equal in value to that which
would have been issuable if We had exercised Our rights under this Warrant
Agreement immediately prior to the Merger Event. In any such case, appropriate
adjustment (as determined in good faith by Your Board of Directors) shall be
made in the application of the provisions of this Warrant Agreement with respect
to Our rights and interest after the Merger Event so that the provisions of this
Warrant Agreement (including adjustments of the Exercise Price and number of
shares of Warrant Stock purchasable) shall be applicable to the greatest extent
possible.

ð
If You Reclassify Your Stock. If at any time You combine, reclassify, exchange
or subdivide Your securities (including any automatic conversion of Your
outstanding or issuable securities of the same class or series as the Warrant
Stock to Common Stock pursuant to the terms of Your Certificate of Incorporation
upon the closing of a registered public offering of Your Common Stock) or
otherwise change any of the securities as to which purchase rights under this
Warrant Agreement exist into the same or a different number of securities of any
other class or classes, this Warrant Agreement will thereafter represent the
right to acquire such number and kind of securities as would have been issuable
as the result of such change with respect to the securities which were subject
to the purchase rights under this Warrant Agreement immediately prior to such
combination, reclassification, exchange, subdivision or other change.

ð
If You Subdivide or Combine Your Shares. If at any time You combine or subdivide
Your Warrant Stock, the Exercise Price will be proportionately decreased in the
case of a subdivision, or proportionately increased in the case of a
combination.

ð
If You Pay Stock Dividends. If at any time You pay a dividend payable in, or
make any other distribution (except any distribution specifically provided for
in the above paragraphs) of Your Warrant Stock, then the Exercise Price shall be
adjusted, from and after the record date of such dividend or distribution, to
that price determined by multiplying the Exercise Price in effect immediately
prior to such record date by a fraction (i) the numerator of which shall be the
total number of all shares of Your Warrant Stock outstanding immediately prior
to such dividend or distribution, and (ii) the denominator of which shall be the
total number of all shares of Your Warrant Stock outstanding immediately after
such dividend or distribution. We will thereafter be entitled to purchase, at
the Exercise Price resulting from such adjustment, the number of shares of
Warrant Stock (calculated to the nearest whole share) obtained by multiplying
the Exercise Price in effect immediately prior to such adjustment by the number
of shares of Warrant Stock issuable upon the exercise hereof immediately prior
to such adjustment and dividing the product thereof by the Exercise Price
resulting from such adjustment.

ð
If You Change the Antidilution Rights of the Warrant Stock or Issue New
Preferred or Convertible Stock. All antidilution rights applicable to the
Warrant Stock purchasable under this Warrant Agreement are as set forth in Your
Certificate of Incorporation, as amended through the Effective Date. You will
promptly provide Us with any restatement, amendment, modification of or waiver
of any right under Your Certificate of Incorporation to the extent that You
provide the same to all other holders of the Warrant Stock. You will provide Us
with copies of any notices that You send to Your stockholders with respect to
any issuance of Your stock or other equity security to occur after the Effective
Date (other than issuances of stock or equity securities pursuant to customary
stock plans).

5.
WE CAN TRANSFER THIS PLAIN ENGLISH WARRANT AGREEMENT.

Subject to the terms and conditions contained in Section 7, We (or any successor
transferee) may transfer in whole or in part this Warrant Agreement and all its
rights. You will record the transfer on Your books when You receive Our Notice
of Transfer


4

--------------------------------------------------------------------------------




in the form attached hereto as Exhibit III, and Our payment of all transfer
taxes and other governmental charges involved in such transfer.
6.
REPRESENTATIONS, WARRANTIES, AND COVENANTS FROM YOU.

ð
Reservation of Warrant Stock. The Warrant Stock issuable upon exercise of Our
rights under this Warrant Agreement will be duly and validly reserved and when
issued in accordance with the provisions of this Warrant Agreement will be
validly issued, fully paid and non-assessable, and will be free of any taxes,
liens, charges or encumbrances of any nature whatsoever; provided, however, that
the Warrant Stock issuable pursuant to this Warrant Agreement may be subject to
restrictions on transfer under state and/or Federal securities laws. Upon Our
exercise, You will issue to Us certificates for shares of Warrant Stock without
charging Us any tax, or other cost incurred by You in connection with such
exercise and the related issuance of shares of Warrant Stock. You will not be
required to pay any tax, which may be payable in respect of any transfer
involved and the issuance and delivery of any certificate in a name other than
TriplePoint Capital LLC.

ð
Due Authority. Your execution and delivery of this Warrant Agreement and the
performance of Your obligations hereunder, including the issuance to Us of the
right to acquire the shares of Warrant Stock, have been duly authorized by all
necessary corporate action on Your part and this Warrant Agreement is not
inconsistent with Your Certificate of Incorporation or Bylaws, does not
contravene any law or governmental rule, regulation or order applicable to it,
do not and will not contravene any provision of, or constitute a default under,
any material indenture, mortgage, contract or other instrument to which You are
a party or by which You are bound, and this Warrant Agreement constitutes a
legal, valid and binding agreement, enforceable in accordance with its
respective terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and the rules of law or principles at
equity governing specific performance, injunctive relief and other equitable
remedies.

ð
Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
Federal or other governmental authority or agency is required with respect to
execution, delivery and Your performance of Your obligations under this Warrant
Agreement, except for the filing of any required notices pursuant to Federal and
state securities laws, which filings will be effective by the times required
thereby.

ð
Issued Securities. All of Your issued and outstanding shares of Common Stock,
Warrant Stock or any other securities have been duly authorized and validly
issued and are fully paid and nonassessable. All outstanding shares of Common
Stock and Warrant Stock were issued in full compliance with all Federal and
state securities laws. In addition as of the Effective Date:

Your authorized capital consists of (A) 37,000,000 shares of Common Stock, of
which 2,975,645 shares of Common Stock are issued and outstanding, (B) 5,256,250
shares of Series A Preferred Stock, of which 5,208,334 shares are issued and
outstanding, (C) 7,870,965 shares of Series B Preferred Stock, of which
7,741,933 shares are issued and outstanding, (D) 7,162,209 shares of Series C
Preferred Stock, of which 7,016,325 shares are issued and outstanding and (E)
6,800,000 shares of Series D Preferred Stock, of which 5,598,669 shares are
issued and outstanding.
You have reserved (A) 3,770,908 shares of Common Stock for issuance under Your
Stock Incentive Plan, under which 3,089,643 options are outstanding, (B) 47,916
shares of Series A Preferred Stock for issuance upon exercise of warrants to
purchase Series A Preferred Stock, (C) 129,032 shares of Series B Preferred
Stock for issuance upon exercise of warrants to purchase Series B Preferred
Stock (D) 145,884 shares of Series C Preferred Stock for issuance upon exercise
of warrants to purchase Series C Preferred Stock and (E) 39,912 shares of Series
D Preferred Stock for issuance upon exercise of warrants to purchase Series D
Preferred Stock (including this Warrant). Except as otherwise provided in this
Warrant Agreement and as noted above, there are no other options, warrants,
conversion privileges or other rights presently outstanding to purchase or
otherwise acquire any authorized but unissued shares of Your capital stock or
other of Your securities.
Except as set forth in Your Investors’ Rights Agreement, a true, correct and
complete copy of which has been delivered to Us prior to the issuance of this
Warrant, Your stockholders do not have preemptive rights to purchase new
issuances of Your capital stock.
ð
Other Commitments to Register Securities. Except as set forth in this Warrant
Agreement and the Investors’ Rights Agreement, You are not, pursuant to the
terms of any other agreement currently in existence, under any obligation to
register under the 1933 Act any of Your presently outstanding securities or any
of Your securities which may hereafter be issued.



5

--------------------------------------------------------------------------------




ð
Exempt Transaction. Subject to the accuracy of Our representations in Section 7
hereof, the issuance of the Warrant Stock upon exercise of this Warrant
Agreement will constitute a transaction exempt from (i) the registration
requirements of Section 5 of the 1933 Act, in reliance upon Section 4(2)
thereof, and (ii) the qualification requirements of the applicable state
securities laws.

ð
Compliance with Rule 144. We may sell the Warrant Stock issuable hereunder in
compliance with Rule 144 promulgated by the Securities and Exchange Commission.
Within ten (10) days of Our request, You agree to furnish Us, a written
statement confirming Your compliance with the filing requirements of the
Securities and Exchange Commission as set forth in such Rule 144, as may be
amended. The foregoing does not mean that You covenant in any way to report
under the Securities Exchange Act of 1934 or to maintain such reporting if You
commence such reporting.

ð
No Impairment. You agree not to, by amendment of Your Certificate of
Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by You, but shall at all times in good
faith assist in carrying out of all the provisions of this Warrant and in taking
all such action as may be necessary or appropriate to protect Our rights under
this Warrant against impairment. For the avoidance of doubt, You shall not be
deemed to have impaired Our rights if You amend, restate, modify or waive any
provisions of Your Certificate of Incorporation, or the holders of Your capital
stock waive their rights thereunder, in a manner that does not (individually or
when considered in the context of any other actions being taken in connection
with such amendments, restatements, modifications or waivers) affect the rights,
privileges, preferences, restrictions and limitations of the securities then
issuable upon exercise of this Warrant (the “Shares”) in a manner different from
the effect that such amendments, restatements, modifications or waivers have on
the rights, privileges, preferences, restrictions and limitations of the then
outstanding securities of You that are of the same series and class as the
Shares.

7.
OUR REPRESENTATIONS AND COVENANTS TO YOU.

ð
Investment Purpose. The right to acquire Warrant Stock or the Warrant Stock
issuable upon exercise of Our rights contained herein and the Common Stock
issuable upon conversion will be acquired for investment purposes and not with a
view to the sale or distribution of any part thereof, and We have no present
intention of selling or engaging in any public distribution of the same in
violation of the 1933 Act.

ð
Private Issue. We understand (i) that this Warrant Agreement, the Warrant Stock
issuable upon exercise of this Warrant Agreement and the Common Stock issuable
upon conversion of the Warrant Stock are not registered under the 1933 Act or
qualified under applicable state securities laws on the ground that the issuance
contemplated by this Warrant Agreement will be exempt from the registration and
qualifications requirements thereof, and (ii) that Your reliance on such
exemption is predicated on the representations set forth in this Section 7.

ð
Disposition of Our Rights. In no event will We make a disposition of any of Our
rights to acquire Warrant Stock or Warrant Stock issuable upon exercise of such
rights or the Common Stock issuable upon conversion of the Warrant Stock unless
and until (i) We shall have notified You in writing of the proposed disposition,
and (ii) the transferee agrees to be bound in writing to the applicable terms
and conditions of this Warrant Agreement, and (iii) if You request, We shall
have furnished You with an opinion of counsel satisfactory to You and Your
counsel to the effect that (A) appropriate action necessary for compliance with
the 1933 Act has been taken, or (B) an exemption from the registration
requirements of the 1933 Act is available. Notwithstanding the foregoing, the
restrictions imposed upon the transferability of any of Our rights to acquire
Warrant Stock or Warrant Stock issuable on the exercise of such rights or the
Common Stock issuable upon conversion of the Warrant Stock do not apply to
transfers from the beneficial owner of any of the aforementioned securities to
its nominee or from such nominee to its beneficial owner, and shall terminate as
to any particular share of Warrant Stock when (1) such security shall have been
effectively registered under the 1933 Act and sold by the holder thereof in
accordance with such registration or (2) such security shall have been sold
without registration in compliance with Rule 144 under the 1933 Act, or (3) a
letter shall have been issued to You at Our request by the staff of the
Securities and Exchange Commission or a ruling shall have been issued to the You
at Our request by such Commission stating that no action shall be recommended by
such staff or taken by such Commission, as the case may be, if such security is
transferred without registration under the 1933 Act in accordance with the
conditions set forth in such letter or ruling and such letter or ruling
specifies that no subsequent restrictions on transfer are required. Whenever the
restrictions imposed hereunder shall terminate, as hereinabove provided, the
holder of a share of Warrant Stock then outstanding as to which such
restrictions have terminated shall be



6

--------------------------------------------------------------------------------




entitled to receive from You, without expense to such holder, one or more new
certificates for the Warrant or for such shares of Warrant Stock not bearing any
restrictive legend referring to 1933 Act registration or exemption.
ð
Financial Risk. We have such knowledge and experience in financial and business
matters and knowledge of Your business affairs and financial condition as to be
capable of evaluating the merits and risks of Our investment, and have the
ability to bear the economic risks of Our investment.

ð
Risk of No Registration. We understand that if You do not register with the
Securities and Exchange Commission pursuant to Section 12 of the 1934 Act (the
“1934 Act”), or file reports pursuant to Section 15(d), of the 1934 Act, or if a
registration statement covering the securities under the 1933 Act is not in
effect when We desire to sell (i) the rights to purchase Warrant Stock pursuant
to this Warrant Agreement, or (ii) the Warrant Stock issuable upon exercise of
the right to purchase, or (iii) the Common Stock issuable upon conversion of the
Warrant Stock, We may be required to hold such securities for an indefinite
period. We also understand that any sale of Our right to purchase Warrant Stock
or Warrant Stock or Common Stock issuable upon conversion of the Warrant Stock,
which might be made by it in reliance upon Rule 144 under the 1933 Act may be
made only in accordance with the terms and conditions of that Rule.

ð
Accredited Investor. We are an "accredited investor" within the meaning of the
Securities and Exchange Rule 501 of Regulation D of the 1933 Act, as presently
in effect.

8.
NOTICES YOU AGREE TO PROVIDE US.

You agree to give Us at least ten (10) days prior written notice of the
following events:
ð
If You Pay a dividend or distribution declaration upon the Warrant Stock.

ð
If You offer for subscription pro-rata to the existing shareholders additional
stock or other rights to purchase Your capital stock.

ð
If You consummate or sign definitive documents providing for a Merger Event.

ð
If You have an initial public offering.

ð
If You dissolve or liquidate.

All notices in this Section must set forth details of the event, how the event
adjusts either Our number of shares or Our Exercise Price and the method used
for such adjustment.
Timely Notice. Your failure to timely provide such notice required above shall
entitle Us to retain the benefit of the applicable notice period notwithstanding
anything to the contrary contained in any insufficient notice received by Us.
9.
DOCUMENTS YOU WILL PROVIDE US.

Upon signing this Warrant Agreement You will provide Us with:
ð
Executed originals of this Warrant Agreement.

ð
Secretary’s certificate of incumbency and authority

ð
Certified copy of resolutions of Your board of directors approving this Warrant
Agreement

ð
Certified copy of Certificate of Incorporation and By-Laws as amended through
the Effective Date

ð
Current Investors’ Rights Agreement



7

--------------------------------------------------------------------------------




So long as this Warrant Agreement is in effect, You shall provide Us with the
following:
ð
Within five (5) Business Days after the closing of any equity financing, or
extension of an existing round of equity financing, occurring after the
Effective Date, in which You issue preferred stock or other securities You will
provide Us with copies of the fully executed equity financing documents,
including without limitation the related stock purchase agreement, investors
rights agreement, voting agreement, amended or restated articles/certificates of
incorporation, current capitalization table and other related documents.

ð
Within thirty (30) days after completion You shall provide Us with any 409A
Valuation Reports or other similar reports prepared for You.

ð
You shall submit to Us any other documents and other information that We may
reasonably request from time to time and are necessary to implement the
provisions and purposes of this Warrant Agreement, provided that You may redact
such information to the extent required by Your confidentiality or
non-disclosure obligations.

10.
REGISTRATION RIGHTS UNDER THE 1933 ACT.

The shares of Your common stock into which the Warrant Stock is convertible
shall have registration rights as set forth in the Third Amended and Restated
Investors’ Rights Agreement, dated as of June 2, 2011, (as amended from time to
time, the “Investors’ Rights Agreement”) . The provisions set forth in Your
Investors’ Rights Agreement relating to such registration rights in effect as of
the date of this Warrant Agreement may not be amended, modified or waived
without Our prior written consent unless such amendment, modification or waiver
affects the rights associated with the shares of Common Stock into which the
Warrant Stock is convertible in the same manner as such amendment, modification,
or waiver affects the rights associated with all other shares of the same series
and class of stock as the Warrant Stock.
11.
OTHER LEGAL PROVISIONS THE PARTIES WILL ABIDE BY.

Restrictive Legend. The shares of Warrant Stock (unless registered under the
1933 Act) shall be stamped or otherwise imprinted with a legend substantially
similar to the following (in addition to any legend required under applicable
state securities laws):
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD, TRASNFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE, INCLUDING A LOCK-UP PERIOD IN THE EVENT OF A PUBLIC
OFFERING, AS SET FORTH IN THE PLAIN ENGLISH WARRANT AGREEMENT PURSUANT TO WHICH
THE SHARES REPRESENTED HEREBY WERE ISSUED, A COPY OF WHICH MAY BE OBTAINED AT
THE PRINCIPAL OFFICE OF THE COMPANY.
Market Stand-Off Agreement. We shall not, to the extent requested by You or an
underwriter of securities of You, sell or otherwise transfer, make any short
sale of, grant any option for the purchase of, or enter into any hedging or
similar transaction with the same economic effect as a sale, of any Common Stock
(or other securities) of You held by Us (other than those included in the
registration) for up to one hundred and eighty (180) days following the
effective date of the registration statement for Your initial public offering
filed under the 1933 Act, (or such other period as may be requested by You or an
underwriter to accommodate regulatory restrictions on (i) the publication or
other distribution of research reports and (ii) analyst recommendations and
opinions, including, but not limited to, the restrictions contained in FINRA
Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any successor provisions or
amendments thereto); provided that all officers and directors of You and all
holders of at least one percent (1%) of Your voting securities are bound by and
have entered into similar agreements. We agree to execute a market standoff
agreement with said underwriters in customary form consistent with the
provisions of this section.


8

--------------------------------------------------------------------------------




Effective Date. This Warrant Agreement shall be construed and shall be given
effect in all respects as if it had been executed and delivered by the Parties
on the date hereof. This Warrant Agreement shall be binding upon any of the
successors or assigns of the Parties.
Attorney's Fees. In any litigation, arbitration or court proceeding between the
Parties relating to this Warrant Agreement, the prevailing party shall be
entitled to attorneys' fees and expenses and all costs of proceedings incurred
in enforcing this Warrant Agreement.
Governing Law. This Warrant Agreement shall be governed by and construed for all
purposes under and in accordance with the laws of the State of California
without giving effect to that body of law pertaining to conflicts of laws.
Consent to Jurisdiction and Venue. All judicial proceedings arising in or under
or related to this Warrant Agreement may be brought in any state or federal
court of competent jurisdiction located in the State of California. By execution
and delivery of this Warrant Agreement, each party hereto generally and
unconditionally: (a) consents to personal jurisdiction in San Mateo County,
State of California; (b) waives any objection as to jurisdiction or venue in San
Mateo County, State of California; (c) agrees not to assert any defense based on
lack of jurisdiction or venue in the aforesaid courts; and (d) irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
Warrant Agreement. Service of process on any party hereto in any action arising
out of or relating to this agreement shall be effective if given in accordance
with the requirements for notice set forth in this Section, and shall be deemed
effective and received as set forth therein. Nothing herein shall affect the
right to serve process in any other manner permitted by law or shall limit the
right of either party to bring proceedings in the courts of any other
jurisdiction.
Mutual Waiver of Jury Trial; Judicial Reference. Because disputes arising in
connection with complex financial transactions are most quickly and economically
resolved by an experienced and expert person and the Parties wish applicable
state and federal laws to apply (rather than arbitration rules), The Parties
desire that their disputes be resolved by a judge applying such applicable laws.
EACH OF THE PARTIES SPECIFICALLY WAIVES ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY
OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR
ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY YOU AGAINST US OR OUR
ASSIGNEE OR BY US OR OUR ASSIGNEE AGAINST YOU. IN THE EVENT THAT THE FOREGOING
JURY TRIAL WAIVER IS NOT ENFORCEABLE, ALL CLAIMS, INCLUDING ANY AND ALL
QUESTIONS OF LAW OR FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY
PARTY, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE OF
CIVIL PROCEDURE (“REFERENCE”). THE PARTIES SHALL SELECT A SINGLE NEUTRAL
REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT THAT THE
PARTIES CANNOT AGREE UPON A REFEREE, THE REFEREE SHALL BE APPOINTED BY THE
COURT. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE COURT. NOTHING IN
THIS SECTION SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE LAWFUL
SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES.
THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE
REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING
TO THE APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS SECTION. THE
PARTIES ACKNOWLEDGE THAT THE CLAIMS WILL NOT BE ADJUDICATED BY A JURY. This
waiver extends to all such Claims, including Claims that involve Persons other
than You and Us; Claims that arise out of or are in any way connected to the
relationship between You and Us; and any Claims for damages, breach of contract,
specific performance, or any equitable or legal relief of any kind, arising out
of this Warrant Agreement.
Counterparts. This Warrant Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Notices. Any notice required or permitted under this Warrant Agreement shall be
given in writing and shall be deemed effectively given upon the earlier of (1)
actual receipt or 3 days after mailing if mailed postage prepaid by regular or
airmail to Us or You or (2) one day after it is sent by overnight mail via
nationally recognized courier or (3) on the same day as sent via confirmed
facsimile transmission, provided that the original is sent by personal delivery
or mail by the sending party.
Remedies. In the event of any default hereunder, the non-defaulting party may
proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including but not limited to an action for damages as a result of
any such default, and/or an action for specific performance for any default
where such party will not have an adequate remedy at law and where damages will
not be readily ascertainable. Each party expressly acknowledges and agrees that
there is no adequate remedy at law for any breach of this Warrant Agreement and
that in the event of any breach of this Agreement, the injured party shall be


9

--------------------------------------------------------------------------------




entitled to specific performance of any or all provisions hereof or an
injunction prohibiting the other party from continuing to commit any such breach
of this Agreement.
Survival. The representations, warranties, covenants, and conditions of the
Parties contained herein or made pursuant to this Warrant Agreement shall
survive the execution and delivery of this Warrant Agreement.
Severability. In the event any one or more of the provisions of this Warrant
Agreement shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Warrant Agreement shall be unimpaired, and the
invalid, illegal or unenforceable provision shall be replaced by a mutually
acceptable valid, legal and enforceable provision, which comes closest to the
intention of the Parties underlying the invalid, illegal or unenforceable
provision.
Entire Agreement. This Warrant Agreement constitutes the entire agreement
between the Parties pertaining to the subject matter contained in it and
supersedes all prior and contemporaneous agreements, representations and
undertakings of the Parties, whether oral or written, with respect to such
subject matter.
Amendments. Any provision of this Warrant Agreement may only be amended by a
written instrument signed by the Parties.
Lost Warrants or Stock Certificates. You covenant to Us that, upon receipt of
evidence reasonably satisfactory to Us of the loss, theft, destruction or
mutilation of this Warrant Agreement or any stock certificate and, in the case
of any such loss, theft or destruction, upon receipt of an indemnity reasonably
satisfactory to You, or in the case of any such mutilation upon surrender and
cancellation of such Warrant Agreement or stock certificate, You will make and
deliver a new Warrant Agreement or stock certificate, of like tenor, in lieu of
the lost, stolen, destroyed or mutilated Warrant Agreement or stock certificate.
Rights as Stockholders. We shall not, as a party to this Warrant Agreement, be
entitled to vote or receive dividends or be deemed the holder of Warrant Stock
or any of Your other securities which may at any time be issuable upon the
exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon Us any of the rights of one of Your stockholders or any
right to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or to receive dividends or subscription
rights or otherwise until this Warrant Agreement is exercised and the shares
purchasable upon the exercise hereof shall have become deliverable, as provided
herein.
Facsimile Signatures. This Warrant Agreement may be executed and delivered by
facsimile and upon such delivery the facsimile signature will be deemed to have
the same effect as if the original signature had been delivered to the other
party.
(Signature Page to Follow)


10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Parties have caused this Warrant Agreement to be
executed by its officers who are duly authorized as of the Effective Date.
You:
TRANSPHORM, INC.
 
 
Signature:
/s/ Primit Parikh
 
 
Print Name:
Primit Parikh
 
 
Title:
President & COO
 
 
 
 
Us:
TRIPLEPOINT CAPITAL LLC
 
 
Signature:
/s/ Sajal Srivastava
 
 
Print Name:
Sajal Srivastava
 
 
Title:
Chief Operating Officer

[SIGNATURE PAGE TO WARRANT AGREEMENT 0653-W-02]


11

--------------------------------------------------------------------------------





EXHIBIT I
NOTICE OF EXERCISE
To:
[_______________________]

1.
We hereby elect to purchase [_____] shares of the Series [_____] Preferred Stock
of Transphorm, Inc., pursuant to the terms of the Plain English Warrant
Agreement dated the [_____] day of December, 2011 (the "Plain English Warrant
Agreement") between You and Us, We hereby tender here payment of the purchase
price for such shares in full, together with all applicable transfer taxes, if
any.

2.
Method of Exercise (Please initial the applicable blank)

a.
_______ The undersigned elects to exercise the Plain English Warrant Agreement
by means of a cash payment, and gives You full payment for the purchase price of
the shares being purchased, together with all applicable transfer taxes, if any.

b.
_______ The undersigned elects to exercise the Plain English Warrant Agreement
by means of the Net Issuance Exercise method of Section 3 of the Plain English
Warrant Agreement.

3.
In exercising Our rights to purchase the _______ Preferred Stock of Transphorm,
Inc., We hereby confirm and acknowledge the investment representations,
warranties and covenants made in Section 7 of the Plain English Warrant
Agreement and the Market Stand-off provision in Section 11 of the Plain English
Warrant Agreement..

Please issue a certificate or certificates representing these purchased shares
of _______ Preferred Stock in Our name or in such other name as is specified
below.
 
 
(Name)
 
 
 
 
 
(Address)
 
 
 
US:
TRIPLEPOINT CAPITAL LLC
 
 
By:
 
Title:
 
Date:
 





12

--------------------------------------------------------------------------------





EXHIBIT II
ACKNOWLEDGMENT OF EXERCISE
Transphorm, Inc., hereby acknowledges receipt of the "Notice of Exercise" from
TRIPLEPOINT CAPITAL LLC, to purchase [_____] shares of the _______ Preferred
Stock of Transphorm, Inc., pursuant to the terms of the Plain English Warrant
Agreement, and further acknowledges that [_____] shares remain subject to
purchase under the terms of the Plain English Warrant Agreement.
YOU:
 
 
 
 
 
 
By:
 
 
 
 
 
Title:
 
 
 
 
 
Date:
 



13

--------------------------------------------------------------------------------





EXHIBIT III
TRANSFER NOTICE
FOR VALUE RECEIVED, the foregoing Plain English Warrant Agreement and all rights
evidenced thereby are hereby transferred and assigned to
 
 
 
(Please Print)
 
 
 
 
 
Whose address is
 
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
Holder's Signature:
 
 
 
 
 
Holder's Address:
 
 
 
 
 
Transferee's Signature:
 
 
 
 
 
Transferee's Address:
 
 
 
 
 
Signature Guaranteed:
 
 

NOTE: The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Plain English Warrant Agreement, without alteration
or enlargement or any change whatever. Officers of corporations and those acting
in a fiduciary or other representative capacity should file proper evidence of
authority to assign the foregoing Plain English Warrant Agreement.


14